Warren E. Burger: We will hear arguments next in 72-1061, Windward Shipping Ltd. against American Radio Association. Mr. Ogden, you may proceed whenever you’re ready.
Robert S. Ogden, Jr.: Thank you Mr. Chief Justice, may it please the Court. This case is before this Court on a writ of certiorari to review a judgment of the Court of Civil Appeals of the Fourteenth Supreme Judicial District of Texas. The Texas Court held that under the rule of San Diego Building Trades Council against Garmon, that its jurisdiction was preempted by the National Labor Relations Act and that it could not adjudicate petitions seeking injunctive relief under state law against picketing by American unions which was directed against foreign flagships. And which protested that the wages of the crews on such ships were substandard. The picketing prevented the ships from being either loaded or unloaded. The petitioners in this case or the Windward Shipping Company -- the Windward Shipping (London) Ltd. which is a British company, it’s a managing agent of one of the picketing ships, one of the picketed ships, and the other two companies are the Liberian Corporations which own the respective vessels. The respondents are six American unions representing a licensed and unlicensed seaman. The facts are as follows, both of the ships are registered under the laws of Liberia and both fly the Liberian flag. Both are engagement solely in carrying cargo in international trade. The crews of both vessels are all foreign nationals. They're all represented by foreign unions. They work under wages and working conditions which are established in foreign ships articles and which are in accordance with foreign collective bargaining agreements. The respondent unions do not represent any of the officers or crews on the ships. This picketing took place in the Port of Houston in October of 1971 at the -- and the pickets picketed at the gangway of the ships. The picketing was peaceful, there was no violence. One of the vessels, -- a ship called the SS Theomana had docked in Houston to load a cargo, an export cargo which was bound for Bandar Shahpur in Iran and the other, the Northwind had docked to unload a cargo of coffee and to take on a cargo of grain which was --
Warren E. Burger: Was any local labor involved in the loading or unloading?
Robert S. Ogden, Jr.: Well --
Warren E. Burger: The longshoreman?
Robert S. Ogden, Jr.: It would've been if the ships could've been loaded and unloaded. They were not able to --.
Warren E. Burger: I’m trying to flush out the comparison with the Ariadne case, I think it is --
Robert S. Ogden, Jr.: Yes. Well, in this case the ships were not able to be loaded or unloaded because of the picket lines.
Warren E. Burger: They never reached the point of using local longshoreman?
Robert S. Ogden, Jr.: They tried to. One of the ships as a matter of fact was partly unloaded and then the longshoreman, when the picket line came, they stopped the loading, they wouldn’t cross the picket line. There was no --
Speaker: I thought the labor was used to make the ships seaworthy to trim the cargo by agreement, wouldn’t it?
Robert S. Ogden, Jr.: You were right. Eventually that was permitted as the concession by the unions --
Speaker: To get the cargo trans so that ship would (Voice Overlap).
Robert S. Ogden, Jr.: So the ships could be – whether they could go up and leave the country.
Speaker: Right. Wasn’t that done with local labors?
Robert S. Ogden, Jr.: That was done with local labor, that’s right. Yes. But if I understood your question Mr. Chief Justice, the point is that there was no question, this case of the crew performing any labor on the shore side. So the effect of the picketing was that an organized labor including a longshoreman and others, respected the picket lines and the unloading and loading of the cargoes could not be accomplished with the exception of the -- a fact that a slight concession was made to allow the trimming of the vessel so they could eventually depart from United States without accomplishing either the loading or the unloading of their cargoes. This concession was made after the court action had been commenced. It was a part of the court action. The picket signs read as follows, “Attention to the public, the wages and benefits paid to seamen aboard the vessel SS Theomana are substandard to those of American seaman. This was also an extreme damage to our wage standards and loss of our jobs. Please do not patronize this vessel. Help the American seaman. We have no dispute with any other vessel on this site.” In the picketing of the other ship of course, the other ship’s name was substituted in the picketing signs. The unions also passed out leaflets at the dockside. But the pickets had been instructed not to answer any questions which might have been asked to them as to the purpose of the picketing but merely to carry the picket signs and to pass out the leaflets. The leaflets are printed on page 6 of our main brief. In any case, the Texas Court found that the picketing was directed to allegedly substandard wages paid to foreign seamen with a concurrent request to the public not to patronize foreign ships. The picket -- the background of the picketing was that it was planned at a joint meeting of American seamen’s unions where in it was determined to conduct a campaign, a peaceful picketing against foreign flagship. The picketing in this which is involved in this particular case was related to other contemporaneous picketing of foreign ships in Houston and in other ports. For example, we brought to the court’s attention in a supplemental brief filed just after our brief in support of a petition for certiorari, a reference to the Alabama State decision of Mobile Steamship Association which was a case which evolved out of the same picketing and this is what -- the picketing which was taking place in Alabama at the same time. There are other ships picketed in other states. In summary form, the principal point of our argument is that this Court has already determined in its previous decisions that the Act does not apply to labor disputes. Between United States unions and foreign ships which relate to the maritime operations or it's sometimes called it to the internal affairs, anyway what people are talking about is the wages and conditions of the crew. These decisions culminated in the Ariadne case which dealt specifically with picketing to protest substandard wages. And which set out the test of what determines whether the Act is or is not applicable when such a dispute takes place between an American union and a foreign ship. The critical inquiry is whether or not the activities of the particular employees whose wage levels are being protested are or are not within the maritime operations of the foreign ships. A significant element of these previous decisions of this Court which I will refer to in -- more detail in a moment, where the foreign relations, implications of any holding that the National Labor Relations Act was intended to govern disputes involving the internal affairs of foreign ships. The foreign relations and the domestic economic implications of this particular case in the context of what it was a wide boycott of many, many ships completely out shadow any implications that would have existed. In the Benz case for example, or in the Incres case in which picketing which involved a single ship. Here we had unions picketing all foreign ships which they could reach and claiming that the federal labor laws in effect give them a protected right to use picketing to bar such ships from our shores unless the foreign ships pay their crews at wage levels which are the same as American wage levels. I think the -- certainly the foreign implications of this are quite staggering if you look at it at the point of view of the foreign maritime countries who will be interested in this decision. Going to the cases which this Court has decided the first case, was the 1957 case of Benz. I think all of the cases have really gone back to the initial Benz decision and to the reasoning in that decision. Benz involved picketing of American ship by various seamen’s unions and the dispute which is cited on the wages of the crew. The unions in that case were picketing to try and induce the foreign ship owners to reemploy the members of the crew at wage levels which were higher than those which had been provided for in the ships articles. The court in Benz stated that the question to be decided was whether the labor Act applies to a controversy involving damages resulting from the picketing of a foreign ship operated entirely by foreign seamen under foreign articles while the vessel is temporarily in an American port. The court held that it does not. The union's argument that the case was the -- the jurisdiction of the state court was preempted, was rejected in Benz fundamentally because the court said that they found no indication in the legislative history that Congress intended the National Labor Relations Act to apply to disputes between nationals of foreign countries, operating ships under foreign laws and noted that the whole background of the National Labor Relations Act is concerned with industrial disputes between American employers and employees. For us to run interference in such a delicate field of international relations, held the court, there must be present an affirmative intention of Congress clearly expressed. It alone has the facilities necessary to make fairly such an important policy decision. It's interesting and we pointed this out in our main brief that in the Benz case, the unions expressed the same long term goals as have been argued are the basis of the picketing in this case, namely that they were trying to protect the jobs of American seamen by their picketing activities in Benz. The court -- I think the Benz case shows that the fact that the goals of an American union which are -- the fact that they are domestic goals does not mean that a dispute which centers on the wages of a foreign crews of a vessel are governed by the Labor Act. In other words, the goals of the union are not to be confused with the subject matter of the dispute. The next case was the McCulloch case in 1963. That case involved whether or not the NLRB was empowered by the Labor Act to conduct an election on board of foreign ship. The specific question that the court said was to be decided was stated to be whether the act as written was intended to have any application to foreign registered vessels employing alien seamen. And the court concluded in accordance with the Benz decision and I think it just followed the Benz decision -- it followed from the Benz decision that the jurisdictional provisions of the act do not extend to the maritime operations of foreign flagships employing alien seamen. The third case was the Incres case. Incres, as Benz again involve picketing of a foreign ship by an American union. And that the same question was involved, namely, whether the state courts were preempted from adjudicating a petition for relief filed by this shipowner. In the Incres case, the union which was doing the picketing had been organized primary -- had been formed primarily to organized foreign seamen. And the picketing in that case was part of their campaign to try and organize the foreign seamen on the ship. Again, as in Benz and as in the case at bar, the unions claimed in Incres that their goals were protection of the job opportunities of American seamen against the competition which lower costs of foreign flagships bring.
Speaker: Mr. Ogden, is this the kind of thing that leads to retaliatory action in home ports, this vessel?
Robert S. Ogden, Jr.: Well, I think that it would be highly -- it would be deemed by any foreign country to be highly provocative. If it were thought that federal law protected the right of the union to bar foreign ships from U.S. trade because the foreign ships were not paying their crews the same wage levels that American ships are. Now whether or not and what form any retaliatory action might take, it’s probably a question for the diplomats but I think that they can’t overlook the fact that a -- there's every likelihood that something would be done.
Speaker: You still live in London?
Robert S. Ogden, Jr.: I do, yes.
Speaker: Do you know of any action of this kind, the British talks in your experience?
Robert S. Ogden, Jr.: I have never heard of such a thing in any -- in my experience in anywhere in.
Speaker: In any event, it’s not in the record?
Robert S. Ogden, Jr.: I beg your pardon?
Speaker: In any event, it’s not in the record?
Robert S. Ogden, Jr.: No.
Warren E. Burger: Is there anything in the record about the pay received by the crews of this ship?
Robert S. Ogden, Jr.: There's quite a bit in the record on the pay of the crews on the ship. But there is no suggestion --
Warren E. Burger: Tell us about that a little.
Robert S. Ogden, Jr.: The pay -- it is true that the crews are paid substantially less than American seamen. It is also true that this a -- I’m not sure, I’m not going outside of the record here.
Warren E. Burger: Or anything in the record about their cost of living at their home port? Or where would they live?
Robert S. Ogden, Jr.: Well, no there isn’t Your Honor but these are foreign seamen. I can say that it was testified to in Congress and I did make a citation, there is a citation to the testimony in our main brief that the wages on American ships are normally about three or four times higher than those on area foreign ships that the American able bodied seamen for example makes roughly the equivalent of what the captain of a foreign ship makes.
Thurgood Marshall: But these two ships were Liberian?
Robert S. Ogden, Jr.: These were Liberian --
Thurgood Marshall: Flag of a convenience ships, weren’t they?
Robert S. Ogden, Jr.: These Liberian flagships, Your Honor.
Thurgood Marshall: And you conceded that there was convenience, (Inaudible)
Robert S. Ogden, Jr.: It’s certainly --
Thurgood Marshall: Well, is there anything in the record that shows one of those (Voice Overlap) --
Robert S. Ogden, Jr.: Do you mean, were they eventually American owned or something like that?
Thurgood Marshall: Yes.
Robert S. Ogden, Jr.: There's nothing --
Speaker: Are any ships flying the Liberian flag.
Thurgood Marshall: Well, were there any Liberians on the ship?
Robert S. Ogden, Jr.: (Inaudible)
Thurgood Marshall: No, crew members or anybody else?
Robert S. Ogden, Jr.: I very much doubt it.
Thurgood Marshall: [Laughter] I do too.
Speaker: Does the record show the nationality of the crewman at all other than that they were just generally foreign?
Robert S. Ogden, Jr.: Yes. There was -- quite a few of the crewmen were from -- I believe were from Sierra Leone, they belong to the Sierra Leone seamen’s federation.
Thurgood Marshall: --Some of them must be Liberian?
Robert S. Ogden, Jr.: Some of the officers of the crew were Greek.
Speaker: Mr. Ogden, is there anything in the record that would show what the effect would be if the ruling of the Texas Court became the law of the land, would it dry up as a practical matter the use of foreign ships coming to our ports or not?
Robert S. Ogden, Jr.: Would give the -- it would give to the American seamen’s unions the absolute power to bar any foreign ship from American ports who was -- who did not pay their crews on American wage standards.
Speaker: Well, what if somebody then decided based on laws that all that the Texas Court said it was preempt, didn’t it say that arguably protected?
Robert S. Ogden, Jr.: Well --
Speaker: Or have somebody decide it that wasn’t actually protected.
Warren E. Burger: Actually, yes.
Robert S. Ogden, Jr.: There is that possibility.
Speaker: Well, you could win this case, you’ll still lose on the long run because you’ve just begin to litigate, suppose the Chamber of Commerce came down to with the same sides, do you think the First Amendment has anything to do with this case?
Robert S. Ogden, Jr.: Well, I don’t think it has anything to do with this case. No, because the Texas Court has not --
Speaker: Well, not with respect to the issue here but eventually you may have to face certainly First Amendment argument.
Robert S. Ogden, Jr.: We may have to face First Amendment arguments eventually.
Speaker: Even if you were here on this issue.
Robert S. Ogden, Jr.: Well, that’s right. It would have to be remanded to the court below, it's two years since the picketing took place.
Speaker: Yes.
Robert S. Ogden, Jr.: And unfortunately if we win as I think we should, the -- when two years have passed, during which time here, the ships don’t dare come to the United States because there's an outstanding threat in the record that anytime they come, they’re going to be shutdown with picketing. Well, you just have a very strange legal situation because there's just too much delay for the question be -- in the questions being decided.
Speaker: Well is there anyway that the -- is there anyway that your clients can get this question of coverage decided? No one has yet decided whether the Act actually covers this -- actually protects this activity.
Robert S. Ogden, Jr.: Well, I dare say that that can. That if the NLRB say that it did, we’d be back here again.
Speaker: I know. But I take it -- a more dry dock formula would have considerable significance for the board in that determination, would it not? I gather this Texas Court said that the criteria of more dry dock were satisfied, but that doesn’t mean the board would agree with the Texas Court, does it?
Robert S. Ogden, Jr.: Well, there isn’t any question Your Honor in this particular dispute. It was a primary dispute between the union and the ship. There was no question here of a secondary dispute.
Speaker: Well, the only issue here is whether it’s arguably protected or arguably prohibited. But the ultimate resolution of that question is for the board if there's preemption, is it?
Robert S. Ogden, Jr.: I think that the -- there is no arguability here because I think in the Ariadne case, the test is laid down, that has to be followed and if you follow that test you come out, if the Texas Court had followed that test which was laid down in that decision, it would've come out with the answer and that -- I don’t know what arguability means because --
Speaker: Well, is there any way you could get the question to the board?
Robert S. Ogden, Jr.: But there isn’t any way you can take a question of this sort to the board because the --
Speaker: The Texas Court said this is in the exclusive jurisdiction of the National Labor Relations Board. Now, how do you get there to find out whether the arguable case is so or not?
Robert S. Ogden, Jr.: Well, I guess one thing you can -- I -- it was very tough to imagine --
Speaker: Is there a declaratory -- (Voice Overlap) --
Robert S. Ogden, Jr.: There is no procedure for you to get there to find out It's one of the reasons why I said that it's so hard to get relief or get even a ruling on anything in this kind of cases.
Speaker: You could be dragged there but you couldn’t go there yourself.
Robert S. Ogden, Jr.: That’s right. I think what we’re getting over in to a discussion hereof of the arguably subject rule of Garmon. Now, I think that on a question of this sort where the question is one of the initial applicability of the Labor Act to a situation not whether particular activity under the Labor Act is protected or prohibited. I don’t think the test should be whether it is arguable, whether I can stand here and somebody else can stand on the other side and two can argue it out.
Speaker: There is anyway.
Robert S. Ogden, Jr.: That there is preemption. I think the state court should be allowed to make the decision of whether the -- under the rules that are set out by this Court as to whether or not the Act applies. If the Act applies, alright, then it’s arguable that the activity maybe protected or prohibited and if the Act applies then the state court must step back but if it doesn’t, I think that the state court should be able to determine under its own law whether or not petitioner is entitled to relief.
Speaker: Well, why don’t you -- why didn’t the -- if the Court thought that this was arguably protected or prohibited why didn’t you file a charge if the union was committing an unfair labor practice in say, picketing for a condition for more than --
Robert S. Ogden, Jr.: Alright. Suppose we -- which the only unfair labor practice, we might have followed, say an 8 (b) (7) --
Speaker: Not on 8 (b) 4 (b)?
Robert S. Ogden, Jr.: Unfair labor practice.
Speaker: Not an 8 (b) 4 (b)?
Robert S. Ogden, Jr.: But we’d -- we did file --
Speaker: (Voice Overlap)
Robert S. Ogden, Jr.: One of the companies did file an 8 (b) 4 (b) charge. Mind you this -- the 8 (b) 4 (b) charge --
Speaker: Well, what happened to them?
Robert S. Ogden, Jr.: It was withdrawn voluntarily.
Speaker: Why?
Robert S. Ogden, Jr.: Well, I want to make very clear what that charge was, it never alleged that the picketing directed against these ships was a secondary boycott. That was alleging that picketing directed against the shore side facilities of a third party, a shipping -- I forgot the name of the company, it was some other company that some stevedoring company that that amounted to the secondary boycott. It was never doubted that the primary dispute was between the union and the foreign ships and I think -- I wasn’t handling, we weren’t handling the case at that stage. But I would guess that the counsel who were handling had decided that insofar as that picketing was concerned that the more dry dock rules --
Speaker: Now what about the 8 (b) (7) possibility?
Robert S. Ogden, Jr.: Well, Incres held that the Act doesn’t apply to organizing picketing and so forth, it's quite plain from Incres that should be thrown out, it -- there’d be no jurisdiction.
Speaker: So I gather you are feeling -- but if they -- if you were thrown out for one of jurisdiction then you would know that in the board’s opinion, that the arguable case that went out the window. It didn’t cover it.
Robert S. Ogden, Jr.: No, no. It might be a violation of 8 (b) (7). The union might be picketing in violation of 8 (b) (7) but that doesn’t do you any good if the board has no jurisdiction and if the Act doesn’t apply and they would have to say and I agree with it. They would have to say that under Incres they could not listen to an 8 (b) (7) charge that was filed by --
Speaker: So the Act doesn’t arguably cover, could it?
Robert S. Ogden, Jr.: Well, it doesn’t argue and cover --
Speaker: (Voice Overlap) you don’t know what the board would've said, do you?
Robert S. Ogden, Jr.: I think it’s hard to say. I’m going to -- if I haven’t used up my time I’d like to save a couple of minutes for rebuttal.
Warren E. Burger: Well, you have consumed all of your time. Mr. Schulman.
Howard Schulman: Mr. Chief Justice, may it please the Court.
William J. Brennan, Jr.: I hope you're going to address yourself to the 8 (b) (4) (b) and 8 --
Howard Schulman: I’m going to address myself if I can, Mr. Justice Brennan, to all the issues. Fundamentally, there is no disagreement between counsel and parties here that the conduct engaged by the respondents here is normal, typical, protected Section 7 activity. It is the added factor that the vessel which was involved is foreign. I’d like to address myself to that because I think it’s how you approach the case.
Warren E. Burger: Well, it’s a little more than that unless you mean by foreign that -- by virtue of its foreign flag, it has no American -- no seamen aboard who are being paid with American standard.
Howard Schulman: Yes, I think that’s quite significant Mr. Chief Justice. American seamen as every other American worker has been granted a Section 7 right and this Court has held that in Benz clearly. And what these seamen are doing in this case as so distinguished from Benz on the other case is as follows. They're saying to the public at large, “Look, we were 90,000 seamen, only a short time ago. As a result of the substandard wages and conditions we’re down to 30,000 people. These are one of the vessels. We don’t want to represent the people. We don’t want to aid them. We’re not seeking organization. We’re not seeking to apply the Act. What we’re asking you, the public is ostracized them and patronized American ships.”
Warren E. Burger: Would the United Automobile Workers have the same right to picket the docks if they were unloading Volkswagens?
Howard Schulman: No, because I think in that particular instance Mr. Chief Justice you'd have a secondary boycott. But then they have the certain right to publicize, they would have the right to go on a media or communication as we did in this case.
Speaker: (Inaudible).
Howard Schulman: And to hand out pamphlets and literature.
Warren E. Burger: But not picket, is that your answer?
Howard Schulman: Well, if they would induce a neutral then obviously, there’ll be a secondary boycott. But addressing my remarks to the issues here, first to answer some of the inquiries made by members of the bench, yes, the wage rates provided in this vessel which is substandard are found on page 4 of our brief, $68.10 to a seaman aboard this vessel for month’s wages.
Warren E. Burger: We’ll pick that point the first thing in the morning.
Howard Schulman: Thank you.